Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to include previously indicated allowable subject matter from claim 2, now cancelled.  Claims 3-17 depend from claim 1.
The claim requires that the flow regulator comprises a hanged baffle plate and a spring biasing the baffle plate to a normally open position.
Prior art DISRUPTIVE fails to disclose wherein said flow regulator comprises a hinged baffle plate and a spring biasing the baffle plate to a normally open position.
CA 2355207 A 1 to Williams, E (hereinafter "WILLIAMS") discloses a dispensing system (valve apparatus 2; figure 1 ), comprising: a container (the valve apparatus 2 covers the mouth of 8 of a container 18; page 6 lines 20°25); a pour cap attached to the container (the valve apparatus 2 covers the mouth of 8 of a container 18; page 6 lines 20-25), the pour cap including a main deck (flap portion 5 and attachment portion 20, collectively (main deck); figure 7); a flow regulator on the main deck (flap 5 (flow regulator) is biased in a closed direction to obstruct the flow of fluid through the mouth 8; page 7 lines 3-8), a vent tube extending from an underside of the main deck and a vent orifice at a terminal end of the vent tube (attachment portion 20 has air passages 30 extending through to permit air to continuously enter the container; page 7 lines 27-32); and said flow regulator comprises a hinged baffle plate and a spring biasing the baffle plate (flap 5 (flow regulator) is a baffle plate that is biased in a closed direction by a leaf spring 50 to obstruct the flow of fluid through the mouth 8; page 7 lines 3-8. figures 7-9).

WILLIAMS fails to disclose a flow regulator on an underside of the main deck extending across a dispensing spout; wherein said flow regulator comprises a spring biasing the baffle plate to a normally open position.
DE 10327335 A 1 to Erwes Reifenberg GMBH & CO KG (hereinafter "ERWES") discloses a dispensing system (closure cap 1; figure 6 ), comprising: a container (a bottle (container) with a screw mouth; paragraph [0024)); a pour cap attached to the container (closure cap 1 (pour cap) has a spout 5 and is particularly suitable for closing a bottle (container) with a screw mouth; paragraph [0024]), the pour cap including a main deck (cylindrical wall 10; figure 6), a dispensing spout in the main deck (within the cylindrical wall 10 is spout 4; figure 6), a flow regulator on an underside of the main deck extending across said dispensing spout (tongue segments 11 extend down from the cylindrical wall 10 and across the spout 4; figure 6); wherein said flow regulator comprises a baffle plate (the plurality of tongue segments 11 (baffle plates) extend across the spout 4 to disrupt the flow out of the bottle; page 10 paragraph 3).
ERWES fails to disclose a hinged baffle plate and a spring biasing the baffle plate to a normally open position.
DISRUPTIVE, WILLIAMS, and ERWES all discuss a dispensing system. However. DISRUPTIVE and the references of record failed to show wherein a flow regulator comprises a hinged baffle plate and a spring biasing the baffle plate to a normally open position.
WILLIAMS discloses a similar type of baffle plate with a spring but it is instead biased towards a closed position in order to prevent a back flow into the container, additionally the disclosed baffle plate is set on the top of the bottle cap system as opposed to being located under the main deck within the bottle. Thus, as evidenced by the discussion above, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified the known prior art to meet the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1 and 3-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754          

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
09/01/2022